                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                         BLUEFIELD DIVISION

UNITED STATES OF AMERICA

v.                              Criminal Case No.:    1:67-06499

CLETUS MULLINS


                    MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s motion to expunge

his criminal record.   (Doc. No. 9).   In a recent case from the

Northern District of West Virginia, Judge Stamp discussed a

district court’s authority to expunge a federal conviction.        See

United States v. Bowen, Criminal Action No. 5:92CR174 (STAMP),

2015 WL 2144012 (N.D.W. Va. May 7, 2015).   Judge Stamp concluded

that the court was without jurisdiction to entertain the motion

to expunge because (1) “no federal statute or regulation

generally provides for expungement of a federal offense[;]” and

(2) federal courts do not have ancillary jurisdiction to expunge

federal criminal convictions.   Id. at *1 and 4.     In so doing, the

Bowen court relied on a case from the Eastern District of

Virginia, United States v. Mitchell, 683 F. Supp. 2d 427 (E.D.

Va. 2010).   The court finds the decisions in Bowen and Mitchell

persuasive and, for the reasons cited in those authorities,

defendant’s motion to expunge is DENIED as this court does not

have jurisdiction to grant the requested relief.      See also United

States v. James, Criminal Action No. 1:02CR36-6, 2017 WL 3841885,

*3 (N.D.W. Va. Sept. 1, 2017) (noting “[t]hat every circuit court
to have addressed this issue post-Kokkonen has concluded that no

ancillary jurisdiction exists to hear a request for equitable

expungement of an arrest following conviction or acquittal

persuades this Court that it lacks jurisdiction to grant

equitable expungement.”).   Furthermore, even if the court did

possess the requisite jurisdiction, Mr. Mullins does not present

“extreme or exceptional circumstances”, Allen v. Webster, 742

F.2d 153, 155 (4th Cir. 1984), which would justify expungement.

See James, 2017 WL 3841885, at *3.

     With respect to defendant’s specific request regarding

restoration of his firearms rights, in West Virginia a “person

prohibited from possessing a firearm by the provisions of

subsection (a) of this section may petition the circuit court of

the county in which he or she resides to regain the ability to

possess a firearm. . . .”   West Virginia Code § 61-7-7(f); see

also Perito v. County of Brooke, 597 S.E. 2d 311, 315-16 (W. Va.

2004) (recognizing that West Virginia statute providing a

procedure for restoring the ability to possess firearms to

convicted felons was constitutional).   Therefore, this court is

without jurisdiction to restore defendant’s firearms rights and

that request is likewise DENIED.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record and to defendant.




                                   2
It is SO ORDERED this 20th day of March, 2019.

                               Enter:


                               David A. Faber
                               Senior United States District Judge




                           3
